DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Remarks
Claim Status:
Claims 1, 2, 3, 5 – 12, and 21 – 25 are rejected under 35 USC § 103.  
New claims 21 – 25 are supported by [0084]  and [0085] of the specifications. 

35 USC § 102 Remarks 
Applicant’s remarks on pages 6 – 9 have fully been considered. 
Regarding Landgraf, Landgraf does teach using a predicted quality metric that satisfies a predetermined threshold ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals obtained… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor”). It is known to one having ordinary skill in the art that if quality is being assessed as poor the signal has a quality metric that it being used as a criteria. If the data quality is indicated as poor the quality of the signal is failing to satisfy the quality criteria. If data capture is instead complete, the signal satisfies the quality criteria. 
Examiner is persuaded in that Landgraf does not explicitly teach moving the sensor to a second location and checking for quality at a second location. To remedy the deficiencies of Landgraf, Hall et al. (20180020984) is used. Hall teaches relocating a sensor for proper placement and therefore teaches on the first newly added limitation of relocating the sensor from a first location to a second location ([0028]: “The user may be notified of a properly positioned, improperly positioned, or to move the one or more sensors to another location on the torso of the user.”). 
This combination of Landgraf and Hall would fully teach on the second newly added limitation of: “wherein the second location is associated with a predicated quality metric that satisfied a predetermined threshold”. Hall would allow the user to move the sensor to a second location and Landgraf would allow the user to then check that the second location satisfied a predetermined threshold for quality by assessing whether data quality is poor or whether the reading are satisfactory enough to be collected.

35 USC § 103 Remarks
Examiner is persuaded in that the previous secondary reference of Dalvin does not cure the deficiencies of Landgraf. However, examiner does not rely on Dalvin for the newly recited limitations but instead relies on the newly added reference of Hall as explained above. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



Claims 1, 2, 3, 8, 9, and 21 – 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landgraf et al. (US 20180256061 A1) in view of Hall et al. (US 20180020984 A1).
	Regarding claim 1, Landgraf teaches a medical system for providing a monitoring service to a patient (Abstract: “A wireless cardiac sensor is provided…. The sensor transmits acquired data to a personal electronic device, such as a smartphone, via a wireless communication link. The personal electronic device may in turn transmit data to a centralized server and/or health care provider device, via a wide area network” – the sensor, smartphone, and wide area network in tandem all serve as the system), the system comprising: 
a physiological monitoring system (Abstract: “A wireless cardiac sensor is provided”; See Fig. 1) configured to sense a physiological signal and record physiological signal data indicative of the patient's physiological state ([0018]: “Electrodes 110A and 110B are physically separated from one another to facilitate measurement of electrical signals on a person's skin resulting from depolarization of the person's heart muscle during each heartbeat, when appropriately positioned, e.g., against a user's chest on the user's left pectoral region”)
a controller ([0025]: “Cardiac sensor 100 includes microprocessor 130…”; See Fig. 4 – processor 130)
data storage circuitry ([0025]: “Cardiac sensor 100 includes…digital memory 132”; See Fig. 4 – Memory 130), 
and a sensor operatively coupled to the controller ([0025]: “…cardiac sensor 100”; see Fig. 4 – Cardiac sensor 100)
and a mobile device configured to facilitate sensor placement and communicatively coupled to the physiological monitoring system ([0006]: “The wireless cardiac sensor may also include a wireless transceiver, for transmitting measured cardiac data to a separate personal electronic device, such as a smartphone, tablet computer, or personal computer…. The personal electronic device display screen may present instructions for proper sensor placement to the user”), the mobile device (See Fig. 4 – PED (“personal electronic device”) 400) comprising: 
a controller (See Fig. 4 – Processor 400)
a storage device (See Fig. 4 – Memory 408) 
and a display device (See Fig. 4 – UI (“user interface”) 406).  
the storage device comprising one or more computer-storage media having computer-executable instructions embodied thereon that, when executed by the controller, cause the controller to instantiate at least one program component ([0030]: “For example, in an embodiment in which PED 400 is a smartphone, a smartphone app may be downloaded and installed on PED 400. The app may subsequently be executed by processor 404 to control operation of PED 400”), the at least one program component comprising: 
a positioning component configured to provide a graphical user interface (GUI) on the display device ([0030]: “When launched, the app may provide guidance and instructions to the user via UI 406”), the GUI including information about a proper placement of the sensor ([0030]: “When launched, the app may provide guidance and instructions to the user via UI 406. For example, the app may provide visual displays on a display screen to illustrate proper placement of cardiac sensor 100 on the user's body”)
wherein the proper placement is determined based on the physiological signal data ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals obtained… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor” – the use of poor data quality helps the user determine proper placement)
Landgraf further teaches wherein a location is associated with a predicted quality metric that satisfies a predetermined threshold ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals obtained… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor” – it is known to one having ordinary skill in the art that if quality is being assessed as poor the signal has a quality metric that it being used as a criteria. If the data quality is indicated as poor the quality of the signal is failing to satisfy the quality criteria. If data capture is instead complete, the signal satisfies the quality criteria). 

Although Landgraf alludes to moving the sensor for better data quality, Landgraf does not explicitly state the movement of the sensor and therefore does not explicitly teach a second location 
However Hall, in the same field of portable sensor devices,  teaches locating the sensor from a first location to a second location ([0028]: “The user may be notified of a properly positioned, improperly positioned, or to move the one or more sensors to another location on the torso of the user. When the measurements are complete, a medical report may be generated and sent to a medical practitioner. The generated report may also be used to communicate health information to the toilet user”). 
Hall would allow the user to move the sensor to a second location and Landgraf would allow the user to then check that the second location satisfied a predetermined threshold for quality by assessing whether data quality is poor or whether the reading are satisfactory enough to be collected. It would have been obvious to one having ordinary skill in the art to incorporate Hall in order to verify the placement of the sensor for the conventional reason of ensuring accurate readings can be taken for a better diagnosis of the user’s heart condition. 

Regarding claim 2, Landgraf teaches wherein the controller of the physiological monitoring system is configured to determine, based on the physiological signal data, the proper placement of the sensor ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals (“Physiological signal data”) obtained, preferably including a voice-based audio feedback system to communicate this information to the user during the process of signal acquisition… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor” – The transmission to the user about data quality (indicating improper and proper placement) utilizes the controller of the physiological monitoring system (cardiac sensor system) as the cardiac sensor itself collecting the data. Therefore, the “controller” of the cardiac system is configured to determine the proper placement as the signals from the cardiac sensor are processed by the controller and are sent, via the controller, to the mobile device which then relays any placement information).

Regarding claim 3, Landgraf teaches wherein the controller of the mobile device is configured to determine, based on the physiological signal data, the proper placement of the sensor ([0037]: “In some embodiments, the PED 400 may provide feedback to the user on the quality of the ECG and PCG (phonocardiogram) signals (“Physiological signal data”) obtained, preferably including a voice-based audio feedback system to communicate this information to the user during the process of signal acquisition… The audio and/or visual feedback will alert the user when a data capture is complete or when data quality is poor” – The transmission to the user about data quality (indicating improper and proper placement) utilizes the controller of the mobile device as the mobile device relays visual and audio information about proper placement.  Therefore, the mobile configured to determine the proper placement of the sensor). 

Regarding claim 6, Landgraf teaches information about the proper placement of the sensor (See [0037]). 
Landgraf does not teach wherein the information about the proper placement of the sensor comprises a representation of the patient's body and a representation of the sensor, wherein the representation of the sensor is displayed at a location relative to the representation of the patient's body that corresponds to the proper position.
However, Hall, in the same field of medical exam guidance devices, teaches wherein the representation of the sensor is displayed at a the second location of the patient’s body (Claim 8: “8. The method of claim 6, wherein the instructions include visual sensor placement instructions” and [0007]: “A display may instruct a user how to hold a wand, glove or position a belt against the user's torso to enable accurate measurements. The toilet user may be visually and/or audibly notified when the sensors are in proper position and obtaining acceptable readings”).   
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of sensor placement feedback Landgraf with the teaching of a visual guide as taught in Hall for the conventional reason of aiding the user in sensor placement by showing the user where the sensor should be placed which leads to faster examination and clearer results. 

Regarding claim 8, Landgraf teaches wherein the information about the proper placement of the at least one sensor comprises instructions for positioning the sensor ([0030]: “For example, the app may provide visual displays on a display screen to illustrate proper placement of cardiac sensor 100 on the user's body. For example, the app may provide visual displays on a display screen to illustrate proper placement of cardiac sensor 100 on the user's body”).  
Regarding claim 9, Landgraf teaches wherein the physiological monitoring system comprises an electrocardiograph system, the sensor comprising at least one electrode (Abstract: “A sensor housing contains ECG electrodes and an audio transducer to simultaneously capture heart sound and ECG data with a single device”).  
Regarding claim 21, Landgraf teaches a physiological monitoring system but does not teach wherein the physiological monitoring system includes a pad configured to retain the sensor and a second sensor. 
Hall teaches a physiological monitoring system includes a pad configured to retain the sensor and a second sensor ([0004]: “The present invention provides a toilet with a torso strap, belt, glove or wand with health sensors”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of Landgraf with the teaching of Hall such that the sensors can stay on the user body while the reading is being taken ([0004]: “Users can wrap belt, position a wand, or place a glove across or on their torso for example from their shoulder to their opposite hip, or across their torso and under both armpits”).
Regarding claim 22, Landgraf teaches sensors but not a second location is a predetermined location within the pad.
Hall teaches wherein the second location is a predetermined location within the pad. ([0004]: “The present invention provides a toilet with a torso strap, belt, glove or wand with health sensors”)
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of Landgraf with the teaching of Hall such that the sensors can stay on the user body while the reading is being taken ([0004]: “The present invention provides a toilet with a torso strap, belt, glove or wand with health sensors”).
Regarding claim 23, Landgraf teaches sensors but wherein the second location is determined, at least in part on the physiological signals measured by the second sensor.
Hall teaches wherein the second location is determined, at least in part on the physiological signals measured by the second sensor ([0028]: “The sensors 104 may comprise electrode sensors, microphone sensors, acoustic sensors, ultrasound sensors, motion sensors, strain sensors, optical sensors, temperature sensors, electrocardiogram (ECG or EKG) sensors, and stethoscope sensors… after recognizing the user, a toilet controller or other user device may prompt a user to position one or more sensors against a torso of the user based on the toilet controller or processor within the controller recognizing or interacting with the user. The interaction may be identifying a toilet user through …bio-metric finger prints, optical recognition, retinal scans, etc.”).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to further modify the teaching of Landgraf with the teachings of Hall in order to allow the usage of biometric data for determining the second location of the sensor such that the device is personalized to the user themselves as explained in [0028] of Hall.

Claims 5, 7, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Landgraf et al., in view of Hall, and further in view of Dalvin et al. (US 20190239850 A1)  

Regarding claim 5, Landgraf teaches using a quality metric substantially as claimed (See [0037]).
However, Landgraf does not teach wherein the predicted quality metric comprises a signal to noise ratio.
However, Dalvin, in the same field of medical exam guidance devices, teaches sensor placement instructional devices teaches wherein the predicated quality metric comprises a signal to noise ratio ([0072]: “At step 4506, the system has used method 440 to determine that outcome A has occurred (i.e., that the “anatomical structure of interest” is detected), but that the view was not adequate. At step 4508, the system may compare the current image to images in a database, such as those previously identified by individuals skilled at ultrasound interpretation as high-quality views of the same anatomical structure….In one embodiment, the system may determine this by noting such a repositioning would result in a view consistent with a comparator image or images drawn from a database previously identified as containing high-quality views” – it is known to one having ordinary skill in the art that SNR contributes to the quality of images. Hence, higher quality images have a better SNR than lower quality images. Thus the use of image quality encompasses the use of a SNR).
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the quality sensing of Landgraf with that of Dalvin to use the metric of resolution in order to determine the quality of the image such that the user can readjust the device in order to get a better image which would provide the user and health care professionals with clearer and sharper data potentially leading to better diagnosis.  

Regarding claim 7, the mobile device further comprising an optical imaging component configured to obtain an image of the patient, wherein the representation of the patient's body is generated from the image of the patient  ([0089]: “FIG. 7 is an illustration of an embodiment of the digital or virtual guidance elements described in the disclosed method, where the guidance elements are designed to aid the user in performing a lower extremity vascular exam…. For example, the popliteal vein might be the “structure of interest” for one portion of a lower extremity venous exam, and after the first placement of the ultrasound probe it may appear at the edge of the ultrasound probe's field of view whereas the images in the database identified as high-quality views show the popliteal vein in the center of the probe's field of view” – see Fig. 7 showing the image of the patient and the proper positioning of a sensor).   
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of sensor placement feedback Landgraf with the teaching of images from the patient for sensor placement verification taught in Dalvin as different patients have different anatomies and the use of patient images creates a more specific and customized guide which leads to better sensor placement. 

Regarding claim 10, Landgraf teaches a physiological monitoring system (Abstract).
Landgraf does not teaches the system comprising an acoustic imaging system. 
However, Dalvin, in the same field of medical exam guidance devices, teaches wherein the physiological monitoring system comprises an acoustic imaging system, the at least one sensor comprising an at least one ultrasound transducer ([0030]: “The system utilized herein includes…plurality of medical examination devices that include but are not limited to imaging tools such as an ultrasound probe, ultrasound transducer…). 
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the teaching of an EKG sensor in Landgraf with the teaching of an acoustic transducer in Dalvin to provide the user with a variety of medical diagnoses techniques. This is further supported in Dalvin paragraph 30 which explains that the system of Dalvin can be used with multiple diagnosis modalities. 

Regarding claim 11, Landgraf teaches a controller (See [0025]). 
Landgraf does not teach wherein the controller is further configured to receive, via the GUI, user input indicating parameters for an imaging task. 
However, Dalvin, in the same field of medical exam guidance devices, teaches wherein the controller is further configured to receive, via the GUI, user input indicating parameters for an imaging task (See Steps in Figure 4F).  
It would have been obvious to one of ordinary skill, in the art at the time of the effective filing date, to modify the GUI of Landgraf with the GUI imaging tasks in Dalvin to provide the user with a variety of medical diagnoses techniques and their subsequent step. This is further supported in Dalvin paragraph 30 which explains that the system of Dalvin can be used with multiple diagnosis modalities some of which require imaging.

Claims 24 and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Landgraf et al., in view of Hall, and further in view of Connor (US 20150366504 A1).  

Regarding claim 24, Landgraf teaches sensors. 
Landgraf does not teach wherein the second location is a location closest to the second sensor (See Fig. 3 of Connor showing multiple locations – the second sensor, for examination purposes is sensor 104 and it located at the second position).
It would have been obvious to one of ordinary skill, in the art at the time before the effective filing date, to further modify Landgraf with Connor and place the second sensor at the second location in order to place the sensors in the correct position in accordance with muscle locations (See Connor 270 – 273). 

Regarding claim 25, Landgraf teaches signal quality but does not teach a location predicted to have a signal quality.
Connor teaches wherein the second location is a location predicted to have a signal quality likely to be highest possible for the patient ([0493]: “In an example, data from one or more electromyographic (EMG) sensors can be analyzed in order to determine the optimal position, location, orientation, and/or configuration for those sensors from which to collect data concerning electromagnetic energy from neuromuscular activity. In an example, this analysis can include the use of one or more analytic methods selected from the group consisting of: Analysis of Variance (ANOVA), Artificial Neural Network (ANN), Auto-Regressive (AR) Modeling, Averaging, Back Propagation Neural Network (BPNN)…” – the use of predication algorithms are used to determine a location).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M. APPIAH MENSAH whose telephone number is (571)272-1041.  The examiner can normally be reached on M-TH: 8:30AM - 4:30PM.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM THOMSON can be reached on (571) 272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Delia M. Appiah Mensah/
Examiner, Art Unit 3793
/Bill Thomson/Supervisory Patent Examiner, Art Unit 3793